Title: To Thomas Jefferson from William Short, 2 April 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Aranjuez April 2. 1793

I wrote to you this morning by the way of Cadiz informing you of the distressing account which I have just received of the bankruptcy of the house of Donald & Burton. As you know that their agent Mr. Browne has in his hands, the whole of the funds for which my patrimonial estate was sold you will judge of the state of mind in which this places me. I wrote to you from the Hague Nov. 30—and Dec. 18—mentioning my desire that these funds should be entered on my name and asking you to be so good as to have it done—although I then had no suspicion of the disaster which was to arrive. If this should not have been providentially done, I fear I shall suffer much, unless indeed Mr. Browne’s delicacy and honor protect me. The funds in his hands amounted agreeably to his letter in the summer of 91. to thirty odd thousand dollars subscribed to the federal loan in 6.  and 3. per cts. and deferred. It seems to me now I must have been infatuated not to have had them placed in my name—but destined to all sorts of misfortune it would seem it was not given to me to avoid my fate—but condemned to be tortured from fear to anxiety and from anxiety to despair. I send herein inclosed a double of the power of attorney I inclosed in my letter of this morning asking the favor of you to do whatever you can for me—but I fear before its arrival it will be too late for any thing. Besides these funds Mr. Donald had in his hands a considerable sum arising from the cash which I put into M. Parkers hands in June 89.—and which was near being lost with him. I have heard nothing from Mr. Donald—which makes me fear every thing. I counted so much on his honor and his long established reputation, that I could never have supposed he would have allowed this deposit to be blended with his speculations—indeed I never suspected that he was a speculator. My letter of this morning being very long and I being still very weak, and my mind a good deal disordered—I close this letter here—it being sent merely by precaution. I shall ever remain my dear Sir, however unfortunate or afflicted—your unalterably grateful friend

W Short

